Dear Ms. Henagan:
This office received a letter from Mr. Kenneth Sills expressing concern that Op. Atty. Gen. No. 92-142 "may leave administrators and principals ignoring or unaware of the requirements for handling funds at the school level which apparently come under the provisions of La. R.S. 17:414.3". Thus, this office believes that some clarification of the matter is necessary.
La. R.S. 17:414.3 basically requires that all school related funds, whether independently generated by fund raising activities for a specific purpose which the entity intends to control or obtained via donations for restricted or discretionary purposes, must be deposited in the fund.  For the depositing entity to withdraw monies from the fund, it must submit a request to do so and either withdraw cash and obtain a receipt or withdraw by writing a check, which must contain two signatures, that of the principal and that of a responsible person from the entity.
The principal must account for all deposits and withdrawals of the fund and present an annual report to the superintendent of the schools, sufficiently detailed to notify the superintendent of account balances, significant deposits and expenditures and any unresolved errors or discrepancies in the account. The superintendent must approve these reports in writing.
The statute does not mandate required applications of the deposited funds and draws.  Statutory distinctions between donations made for a specific, restricted use and those which are intended for discretionary or unrestricted use to benefit the school.
It is the opinion of this office that while La. R.S. 17:414.3
does require the deposit of independently raised school funds into an account called the "school fund", the substance of the opinion remains unchanged, i.e., privately generated funds of school related organizations may be used for the purpose of promoting education by granting scholarships based on agreed upon criteria.
Trusting this to be of sufficient information, I remain,
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: MARTHA S. HESS Assistant Attorney General
RPI:MSH:JBJ:jav/2757m
cc:  Kenneth F. Sills